Citation Nr: 1509698	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a higher (compensable) initial rating for service-connected scars of the forehead.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the RO in Cleveland, Ohio.

A personal hearing was held in June 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The issue of entitlement to service connection for a left hip disability has been raised by the record at the June 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a cervical spine disability, a thoracolumbar spine disability, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's service-connected forehead scars are manifested by two superficial scars, one of which is tender and painful.  The scars do not meet any characteristic of disfigurement, are not unstable, there is no underlying soft tissue damage, and they do not limit function in any way.


CONCLUSION OF LAW

The criteria for a higher 10 percent rating, and no higher, rating for the service-connected forehead scars have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, a March 2010 notice letter was sent to the Veteran regarding his initial service connection claim, prior to the September 2010 rating decision on appeal.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned for the scar disability, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

He has received all required notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, VA medical records, and arranged for a VA scars compensation examination in August 2010.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2014).  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Board finds that the VA examination is adequate as it provides the information needed to properly rate his facial scars.  38 C.F.R. §§ 3.327(a), 4.2.

The Board finds that the examination report is sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examination was conducted by a competent medical professional.  In addition, it is not shown that the examination was in any way incorrectly conducted.  Further, the VA examination report addressed the applicable rating criteria.  In this regard, the report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected scars to provide probative medical evidence for rating purposes.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim, and the Veteran has not contended that his scars have worsened since the last examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board concludes that the appellant was afforded an adequate examination. 

Finally, the Board notes that the Veteran has reported that he receives disability benefits from the Social Security Administration (SSA) due to his back disability.  The Board finds that the SSA records are not potentially relevant to the claim for a higher rating for his scars, and VA's duty to assist does not require that VA obtain these records with regard to this particular claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2014 Board hearing.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The criteria for rating scars were amended effective October 23, 2008 and apply to all claims received by VA on or after that date.  As the Veteran's claim was received in February 2010, the current rating criteria will apply.

Scars of the head, face, or neck are rated under Diagnostic Code 7800.  These rating criteria provide for a 10 percent evaluation where there is one characteristic of disfigurement.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for the purposes of evaluation under section 4.118, are:  (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and, (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. at Note (1).  Unretouched color photographs are considered when evaluating under these criteria.  Id. at Note (3).  Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are rated separately under the appropriate diagnostic code(s), and combined under § 4.25 with the evaluation assigned under this diagnostic code.  The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. at Note (5).  

Diagnostic Code 7804 provides for evaluations of unstable or painful scars.  A 30 percent rating is assigned for five or more scars that are unstable or painful; a 20 percent rating is assigned for three or four scars that are unstable or painful; and a 10 percent rating is assigned for one or two scars that are unstable or painful. Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

Medical records dated during the Veteran's active service reflect that he was injured in a motor vehicle accident in December 1966.  Private medical records from Massillon City Hospital immediately following this accident reflect that he was treated for two 1/2-inch lacerations of the right forehead, which were sutured.  There is no indication of any other facial lacerations during this accident.  The pertinent discharge diagnosis was two lacerations of the forehead.  No facial scars were noted on separation examination in April 1968.

Post-service medical records are entirely negative for complaints or treatment of forehead scars.

On VA examination in August 2010, the examiner noted that the claims file was reviewed.  He noted that the Veteran received lacerations to his forehead during a motor vehicle accident in service.  With regard to current symptoms, the Veteran did not complain of any pain in the scars, and there was no skin breakdown or other problems.  The examiner indicated that the Veteran had no limitations on routine daily activities or employment due to the scars.

On examination, there was one scar over the superior aspect of the right eyebrow, and a scar in the lateral one-third of the left eyebrow.  The scar over the right eyebrow measured 2.5 cm., at the widest point 0.3 mm., and it was horizontal in appearance.  The scar of the left eyebrow measured 2 cm., at the widest point 0.2 mm., and was horizontal in appearance.  There was no pain or tenderness in the scars, and no skin breakdown in the area of the scars.  The scars were superficial and not deep.  There was no limitation of motion or limitation of function caused by the scars.  There was no inflammation, edema, or keloid formation.  There was no adherence to underlying tissue.  The surface of the scars was not elevated or depressed.  There was no abnormal texture of the scars, no irregularity, and the texture was normal.  The scars were not atrophic or shiny.  The scars were hypopigmented throughout their entire length and width.  There was no area of induration or inflexibility of skin in the area of the scars, and no underlying soft tissue loss.  The examiner indicated that there was no gross distortion caused by these scars.  The diagnosis was lacerations of the forehead with residual scar formations.  

At his June 2014 Board hearing, the Veteran testified that he had tenderness of the left eyebrow scar when it was touched, and thought he may have foreign bodies in the scar.  When asked if he had any other symptoms from the scars, he said he had not really paid much attention to them.

As noted above, the only forehead lacerations incurred during the in-service motor vehicle accident were on the right side of the forehead, and these were sutured.  Thus, the Board questions whether the left eyebrow scar was in fact incurred during this accident.  However, it appears that the VA examiner related both the left and right forehead scars to the in-service accident, despite the findings shown during treatment after the December 1966 accident, and the RO discussed both scars when granting service connection for "scars of the forehead."  Thus, the Board will consider both scars when adjudicating this claim.

The evidence of record demonstrates that the Veteran's scar does not meet any of the elements of disfigurement to warrant a compensable rating under Diagnostic Code 7800.  See Note (1).  While there were no photographs submitted, the scar measurements were provided, and the area of the two forehead scars is far less than 39 sq. cm.  The width of each scar was less than a millimeter, which is far less than the minimum requirement for a characteristic of disfigurement, which is 0.6 cm at its widest.  Similarly, the length of the scars was far less than the minimum requirement.  And although there was hypopigmentation of the scars, as noted, the area of the scars is far less than 39 sq. cm.  Significantly, the VA examiner did not consider the Veteran's scars to be disfiguring, and the Veteran's testimony at the hearing show that he is not disturbed by his appearance when looking in a mirror.  See hearing transcript, page 25.  In sum, there does not seem to be any significant scarring with respect to how the scars appear.  For this reason, Diagnostic Code 7800 is not applicable, and a photograph of the scars is not necessary to rate the scars.  

The Board has also considered the Veteran's left and right forehead scars under other potentially applicable rating criteria.  Diagnostic Codes 7801 and 7802 pertain to scars other than on the head, face, or neck, and do not apply to the Veteran's service-connected forehead scars.

Under Diagnostic Code 7804 one or two superficial scars, painful on examination, warrant a 10 percent rating.  The August 2010 VA examination report shows that the scars were each superficial, and not painful or tender.  However, the Veteran testified at his Board hearing that the left forehead scar was painful to the touch.  See hearing transcript, page 24.  The Veteran is competent to make this assessment, and the Board does not find reason to doubt his credibility in this regard.  These findings meet the criteria for a 10 percent rating for a painful superficial scar under this code.  38 C.F.R. § 4.118; Diagnostic Code 7804 (2014).  An even higher rating is not warranted under this code as there are only two scars, and the weight of the evidence, including examination findings, shows that the scars are not unstable.

A separate rating under Diagnostic Code 7805 is not warranted, as the only functional impairment associated with the scars is pain. To assign a separate rating under Diagnostic Code 7805 for pain would violate the criteria under 38 C.F.R. § 4.14 against rating the same manifestation twice (i.e., pyramiding).

For the reasons and bases discussed above, the Board finds no basis to assign an even higher disability rating for the Veteran's forehead scars under any other applicable Diagnostic Code. 

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  He is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Further, in consideration of the Veteran's assertions, an initial 10 percent rating has been assigned throughout the course of the appeal.

Accordingly, the Board concludes that the weight of the evidence shows that a higher 10 percent rating (but no higher) is warranted for the two forehead scars throughout the rating period on appeal.  See 38 U.S.C.A. § 5107 (West 2014).

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Rather, the manifestations of the Veteran's forehead scars are fully contemplated by the schedular rating criteria.  Specifically, the symptoms associated with the Veteran's scars include discomfort at the site of one scar, and hypopigmentation, and are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 10 percent rating assigned under Diagnostic Code 7804 contemplates symptoms such as a tender painful scar, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  The Veteran has not presented any symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  

The issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record as part of the Veteran's increased rating claim for his forehead scars.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, there is no evidence in the record that the Veteran has been rendered unemployable due to the forehead scars.

ORDER

Entitlement to an initial rating of 10 percent for service-connected forehead scars is granted throughout the rating period on appeal, subject to the law and regulations governing payment of monetary benefits.


REMAND

The Veteran contends that he has current disabilities of the back and neck, and chronic headaches, due to injuries received in a motor vehicle accident in service.

Service treatment records and private medical records dated during the Veteran's active service reflect that in December 1966, he was injured in a motor vehicle accident.  Private medical records from Massillon City Hospital reflect that he had spasm and tenderness of the paracervical, paradorsal and paralumbar muscles.  X-ray studies of the cervical and lumbar spine were negative for fracture.  The diagnoses were mild concussion, two lacerations of forehead, and strain and sprain of paracervical, paradorsal and paralumbar muscles and ligaments.  Subsequent service treatment records reflect treatment for complaints of low back and neck pain, and headaches.  In a report of medical history completed in April 1968, prior to discharge, the Veteran complained of stiff muscles and headaches since his motor vehicle accident, and requested an examination.  The reviewing examiner noted that the Veteran had pain after his automobile accident in his back and neck and still had pain there.  He also reported frequent occipital headaches since the accident.  On discharge examination, the examiner indicated that a complete physical examination of the cervical, dorsal and lumbar spine was within normal limits.

On orthopedic examination in June 1968, the examiner noted that the Veteran had spina bifida occulta, and the diagnostic impression was muscle tightness. 

In a February 2013 statement, the Veteran stated that he had been receiving disability benefits from the Social Security Administration (SSA) since 2004, due to his back disability.  Such SSA records are not on file and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).

Moreover, the record reflects that the Veteran has received post-service on-the job injuries to his back and neck, for which he has received workers' compensation.  See October 1991 letter from P.A.S., MD, and the Veteran's February 2013 list of treatment and medical providers.  The Veteran indicated his worker's compensation claim number for the 1974 injury and Dr. S. indicated that the Veteran was still receiving treatment for that injury in 1991, and referenced the same W.C. number.  On remand, the AOJ should attempt to obtain any available workers' compensation records.

It does not appear that all of the Veteran's relevant medical records are on file.  Specifically, in February 2013, he submitted an extensive list of private medical providers who treated him for neck and back problems, from 1974 onward.  Although there are some medical records and bills on file from some of these providers, no attempt has been made to obtain medical records from several of the identified medical providers.  At his hearing, the Veteran testified that some records are unavailable, but it is not clear that all of them are.  On remand, the AOJ should attempt to obtain any available relevant records, with any necessary releases from the Veteran.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In particular, the AOJ should attempt to obtain any additional available private medical records from Dr. P.A.S.  (Some records from Dr. S. are on file, dated from 1993 to 1994.)  The Veteran has stated that the private doctor who treated him in 1976 was Dr. P.A.S., and that the same doctor also performed his April 2010 VA orthopedic compensation examination.  The record reflects that the examiner who performed that examination does have the same name as the doctor who wrote the October 1991 letter, discussed above.  It appears that this doctor now works for VA, and may potentially have additional relevant treatment records pertaining to the Veteran.

The Board notes that the August 2010 VA neurological examiner noted that the Veteran currently complained of headaches, but he reported that they were less frequent since his cervical spine surgery in 1992.  Service treatment records reflect that the Veteran complained of headaches upon separation in 1968.  The VA examiner did not diagnose a current headache disability, but did state that the Veteran went on to develop use-related neck pain that sometimes radiated to the forehead.  On remand, additional medical comment is needed to ascertain whether the Veteran has a current headache disability that is related to service.

The Board finds that updated addendum VA medical opinions are required with regard to the claims for service connection for disabilities of the back and neck, and headaches, with review of the claims file and any additional records obtained on remand, and with consideration of the Veteran's report of ongoing symptoms of chronic neck and back pain, and headaches since his motor vehicle accident in service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The examiner is asked to provide a complete supporting rationale for any opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).


Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases from the Veteran, attempt to obtain any relevant private or VA treatment records for back and neck disabilities that are not already on file.  See the Veteran's February 2013 list of medical providers and his February 2013 letter.

Attempt to obtain private medical records from Cleveland Clinic dated in 1976 related to a neck or back disability.

**In particular, the AOJ should attempt to obtain any available private medical records from Dr. P.A.S., who is apparently now a VA physician, and performed the April 2010 VA orthopedic examination.  

(The Veteran has said that Dr. S. previously treated him at Massillon Doctor's Hospital in 1976, and also treated him from 1989 to 1991.  An October 1991 letter from Dr. S. is on file, as are private medical records dated from 1993-1994.)

If a negative response is received from any facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

2.  Obtain from the SSA the records pertinent to the Veteran's claim and award of SSA disability benefits.  If such records are unavailable, a notation to that effect should be made in the claims file.

3.  Attempt to obtain any available workers' compensation records relating to the Veteran's work-related injuries.  Records on file, including the Veteran's own statements, reflect that he received workers' compensation in 1974, 1988 and 2002.

4.  Forward the claims file to an appropriate VA examiner, and obtain an addendum medical opinion concerning the etiology of any current cervical spine disability,  thoracolumbar spine disability, and headaches.  

Based on review of the claims file, including a complete copy of this remand, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that any current (a) cervical spine disability, (b) thoracolumbar spine disability, and/or (c) headache disability is related to service.  The examiner should consider the Veteran's report of ongoing symptoms of chronic neck and back pain, and headaches, since his motor vehicle accident in service, as well as the Veteran's report of post-service work-related back injuries.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the information obtained from review of the record, if necessary citing to specific evidence in the file.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  Finally, readjudicate the claims on appeal, with consideration of all evidence received since the January 2013 supplemental statement of the case.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


